Citation Nr: 1729085	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating for anxiety disorder, not otherwise specified (NOS), depressive disorder, polysubstance abuse, and substance-induced mood disorder, in excess of 50 percent prior to May 13, 2013, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2015 rating decision, the RO increased the Veteran's rating for an acquired psychiatric disorder to 70 percent disabling, effective May 13, 2013.  The Veteran has not indicated that he is satisfied with this rating increase.  As the grant of a 70 percent rating, effective May 13, 2013, did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

On his April 2013 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at his local VA office.  However, in an April 2015 correspondence, the Veteran indicated he wished to withdraw his hearing request.  Accordingly, the Veteran's request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2016).


FINDINGS OF FACT

1.  Prior to May 13, 2013, the impairment from the Veteran's psychiatric disorder more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning May 13, 2013, the impairment from the Veteran's acquired psychiatric disorder more nearly approximates occupational and social impairment with deficiencies in most areas.

3.  The Veteran meets the schedular criteria for TDIU as of May 13, 2013.

4.  The Veteran's service-connected acquired psychiatric disorder does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 13, 2013, the criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9413 (2016).

2.  For the period beginning May 13, 2013, the criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9413 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letters in October 2010 and May 2011.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  
VA attempted to obtain all available medical records from the Social Security Administration (SSA), but received a negative response from SSA in May 2011.

The Veteran was afforded VA examinations in February 2011 and May 2013 for his acquired psychiatric disorder.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Increased Rating for an Acquired Psychiatric Disorder

Rating Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9413 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to DSM-IV, and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

Factual Background and Analysis

In September 2010, the Veteran filed a claim for an increased rating for his acquired psychiatric disorder and a March 2011 rating decision granted an increased rating of 50 percent effective from September 17, 2010.  The Veteran disagreed with the rating and perfected an appeal.  In a November 2015 rating decision, the RO increased the Veteran's disability rating to 70 percent, effective May 13, 2013.  The Veteran has not indicated that he is satisfied with the disability evaluations assigned and the issue remains on appeal. 

Reviewing the relevant evidence of record, in a September 2010 VA treatment record for inpatient hospitalization, the Veteran presented for detox and suicidal ideation.  This was his first time seeking help in two years.  The Veteran reported that he had been abusing drugs since leaving service.  He had used heroin up until one year prior to treatment and had been using cocaine.  He had been in prison from 1985 to 1988 for a cocaine related offense.  The Veteran's common law wife of 20 years had died in 2007 and the Veteran's feelings of guilt had led to increased drug use.  The Veteran reported that he was currently prescribed, by a non-VA physician, methadone, Roxicodone, and Xanax.  Additionally, he was buying Adderall off the street and smoking marijuana. 

The Veteran reported thinking that it would be better if he never woke up.  He reported that he did not have a plan to commit suicide, nor had he ever made a suicide attempt.  The Veteran stated that he was living with his son and daughter-in-law and had been isolating himself in his room.  He reported that he was at an 8 to 9 on a 10 point depression scale.  The Veteran stated that he had homicidal ideations, but they were not toward anyone in particular.  He denied auditory and visual hallucinations and any delusional ideation.  The Veteran reported that his sleep pattern was poor and that he had frequent nightmares about fights.  The Axis I diagnoses were polysubstance dependence; anxiety disorder NOS; and depressive disorder, NOS.

On mental examination the next day, the Veteran was noted with anxious and depressed mood.  His affect was congruent with normal range.  The Veteran was alert and oriented with normal speech and logical thought processes.  The Axis I diagnoses were opioid withdrawal; impending benzodiazepine withdrawal; polysubstance dependence; bereavement, prolonged; anxiety disorder, NOS; and depressive disorder, NOS.

On a February 2011 Evaluation of Risk to Self/Others, the Veteran denied any current or history of suicidal or homicidal ideations.  His noted suicide risk factors were the loss of his wife, lack of social or religious support, severe financial difficulties, and history or current substance abuse.  Noted protective factors were family, faith/religious beliefs, strong ego strength, positive coping skills, reality testing ability, and positive therapeutic relationship.  The Veteran was assessed with low suicidal risk and low homicidal/assaultive risk.  No warning signs were observed by the staff at that time.

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that he often felt panicky, upset, and confused.  He experienced excessive anxiety and apprehensive expectation, reporting that he felt mentally restless and at other times lethargic.  The Veteran reported angering more easily now that he was not medicating or using drugs.  He reported that without drugs, his anxiety was coming back.  

On examination, the VA examiner noted that the Veteran was anxious, depressed, and fearful with a constricted affect.  His orientation was intact to person, place, and time.  His speech was normal in speed and content.  The examiner noted that the Veteran understood the outcome of behaviors and understood that he had a problem.  The Veteran had no delusions, hallucinations, or obsessive/ritualistic behavior.  The examiner noted that the Veteran had sleep impairment, sometimes sleeping a few hours and taking catnaps throughout the afternoon.  The Veteran suffered from panic attacks at least once a day and sometimes lasting up to a few minutes.  He would sometimes go into a depression which could last for days.  The examiner noted that the Veteran had good impulse control and no episodes of violence.  He noted that the Veteran did not have the ability to maintain minimum personal hygiene, as he reported he only showered three times a week.  The Veteran denied suicidal or homicidal ideation.  His remote and recent memories were normal, and his immediate memory was mildly impaired.

The examiner diagnosed the Veteran with anxiety disorder, NOS, depressive disorder, NOS, polysubstance dependence, and substance-induced mood disorder.  The examiner noted that the Veteran's anxiety and substance-related disorder symptoms overlapped and he was unable to determine if the anxiety symptoms were primary due to a medical or pain condition, or if they were substance induced, without resorting to mere speculation.  He indicated that the Veteran's diagnosis was a later development or a new phase of the same diagnosis.  The examiner assigned the Veteran a GAF score of 60.

The examiner indicated that the Veteran had problems with daily living.  He had moderate problems with household chores and shopping; slight problems with bathing, engaging in sports and exercise, and other recreation activities; and no problems with toileting, grooming, and dressing/undressing.  The examiner noted that the Veteran's mental disorder signs and symptoms did not cause total occupational and social impairment or deficiencies in judgement, thinking, family relationships, work, mood, or school.  There was no reduced reliability or productivity due to the Veteran's mental symptoms.  The examiner indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  The examiner noted that the Veteran's functioning had been adversely impacted by his impairments in the past and it would likely continue throughout his lifetime.  The demands and pressures associated with daily living coupled with the chronic nature of the disability could likely cause an increase in both the complexity and severity of the impairments.  From a clinical perspective, improvement (without effective treatment) was not likely to occur and could not be expected in the future. 

In a March 2011 VA treatment record, the Veteran was noted as very dapper and well dressed and groomed.  He was alert and oriented with a mildly depressed mood.  His affect was mood congruent.  The Veteran denied suicidal or homicidal ideations, delusions, or hallucinations.  There was no flight of ideas or loose associations noted.  His insight and judgement were sufficient for giving informed consent.  The Veteran was diagnosed with generalized anxiety disorder per history and service-connection; polysubstance dependence; cannabis dependence; and nicotine dependence.  He was assigned a GAF score of 60.

In his April 2011 Notice of Disagreement (NOD), the Veteran stated that he had near continuous panic and depression so severe he could not think about dealing with the responsibilities related to employment.  He did not want to get out of bed some days and there many days that he did not.  The Veterans stated he had suicidal ideations, but he had no plans. 

In April 2011, the Veteran scored zero on a depression screen, answering "not at all" when asked about having little interest or pleasure in doing things and feeling down, depressed, or hopeless.   

In an August 2011 VA treatment record, the Veteran noted some improvement since the increase in his sertraline.  He reported that he was livelier and less focused on the negative.  The Veteran noted intermittent sleep with trouble staying asleep.  His concentration was scattered and little things made him anxious.  He noted his energy was slowly improving.  The Veteran stated that his suicidal thoughts were subsiding, and when he did have them, they were fleeting.  He stated that he was beginning to see the light at the end of the tunnel.  The Veteran was alert and oriented to time, place, and person.  His appearance was clean and he was adequately dressed and groomed.  His mood was anxious and reportedly mildly depressed.  His affect was congruent with mood.  The Veteran's thought process was logical and goal-directed.  The Veteran's thought content did not evidence signs of psychosis, delusion, or hallucination.  The Veteran admitted to having periodic, transient thoughts on suicide without plan or intent.  He denied homicidal ideation.  The Veteran was diagnosed with generalized anxiety disorder; polysubstance dependence, episodic; methadone and oxycodone dependence (prescribed); cannabis dependence, in early remission; and nicotine dependence.  He was assigned a GAF score of 60.

In a January 2012 VA treatment record, the Veteran reported feeling helpless, hopeless, and guilty.  His mood was mildly sad all the time with low motivation.  The Veteran was a chronic worrier and felt restless, on edge, and muscle tension when anxious, which was about 50 percent of the time.  The Veteran noted his energy was low and his concentration was decreased.  He was socially isolative with depression.  The Veteran had fleeting active suicidal ideation occasionally, without plan or intent, and denied a history of suicide attempts.  The Veteran had homicidal ideations when aggravated with people, but with no plan or intent.  He denied hallucinations or delusions.  The Veteran displayed essentially logical and goal-oriented thought process with neutral mood and neutral to bright full-range affect.  Memory, judgement, and insight appeared overtly intact.  The Veteran was diagnosed with generalized anxiety disorder, moderate, mildly improved; major depressive disorder, recurrent, mild to moderate, mildly improved; polysubstance dependence, in full sustained remission; cannabis dependence, in full sustained remission; and nicotine dependence.  He was assigned a GAF score of 55.

In a March 2012 VA treatment record, the Veteran reported that his mood had somewhat improved since he stopped taking Remeron and that an increase in Temazepam was helping him fall asleep quicker.  He reported that he did not feel tired during the day but still had low energy.  The Veteran noted feelings of hopelessness, helplessness, and guilt.  He denied suicidal or homicidal ideations, but noted that the later could be due to the fact he did not go out much.  The Veteran was clean and adequately dressed and groomed.  His thought processes were essentially logical and goal-directed.  His mood was neutral with neutral to bright full-range affect noted.  Memory, judgement, and insight appeared overtly intact.  The Veteran was assigned a GAF score of 55.

In a May 2012 VA treatment record, the Veteran reported that his anxiety had been bothering him a lot.  He found it difficult to concentrate on anything, had no energy, and isolated himself a lot.  The Veteran reported that he was still depressed, but that it was not as bad as it used to be.  He denied thinking about suicide and denied homicidal thoughts.  The Veteran was assigned a GAF score of 55.

In an August 2012 VA treatment record, the Veteran presented with depression and exaggerated anxiety.  He reported that his depression could last for two weeks.  The Veteran was noted with fair hygiene and grooming.  His mood was euthymic with stable affect.  The Veteran denied suicidal or homicidal ideations with no auditory or visual hallucinations or delusions.  His insight and judgement were adequate for informed consent.  The Veteran was diagnosed with generalized anxiety disorder, controlled; major depressive disorder, recurrent, mild to moderate, mildly improved; polysubstance dependence, in full sustained remission; cannabis dependence, in full sustained remission; and nicotine dependence.  He was assigned a GAF score of 55. 

In an October 2012 depression screening, the Veteran scored a 15, which was suggestive of moderately severe depression.  He indicated that he was feeling hopeless about the present or the future and that he had thoughts of taking his own life as recently as the last weekend.  The Veteran reported that he had no plan to take his life, nor had he ever attempted suicide.

In another October 2012 VA treatment record, the Veteran was noted as clean, kempt, and casually dressed.  He was alert and oriented to all spheres.  The Veteran's mood was anxious and his affect congruent with a full range.  His thoughts were logical, organized, and goal-oriented.  The Veteran denied suicidal or homicidal ideations, but reported intermittent suicidal ideations without plan or intent.  The clinician noted a long history of depression and anxiety that was compounded by drug addiction and several medical and pain issues.  The Axis I diagnosis was generalized anxiety disorder; major depressive disorder, recurrent, mild; polysubstance dependence, in full sustained remission; cannabis dependence, in full sustained remission; and nicotine dependence.  The Veteran was assigned a GAF score of 55.

In a November 2012 VA treatment record, the Veteran reported that his anxiety prevented him from getting things done, interacting with others, and was reducing his quality of life.  He was experiencing depressive symptoms, including depressed mood, lack of interest, poor motivation, and decreased energy.  The Veteran reported having a good relationship with his two brothers and his son.  He reported that he had been receiving counseling intermittently for 30 years and had started taking psychotropic medications for depression and anxiety three years ago.  The Veteran was clean, kempt, and casually dressed.  He was anxious, but polite and cooperative.  His speech was normal.  The Veteran's affect was full range with congruent mood.  He was oriented to person, place, time, and situation.  He had fair insight and impulse control, normal attention and concentration, and intact judgement.  The Veteran's though processes were logical, organized, and goal orientated.  He denied suicidal or homicidal ideations and denied hallucinations.  The Veteran was assigned a GAF score of 55. 

In a January 2013 VA treatment record, the Veteran denied suicidal and homicidal ideations.  He denied having severe or bizarre symptoms such as hallucinations. The Veteran denied feeling hopeless about the present or the future.  

The Veteran was afforded another VA examination in May 2013.  The Veteran reported that he was afraid of meeting new people because he was constantly suspicious.  He stated that he sat at home and watched television.  The Veteran's current symptoms were anxiety, depressed mood, chronic sleep impairments, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran's mood and affect were anxious and dysphoric.  His recent and remote memory was good and his immediate memory was fair.  His thought process was linear, logical, and goal-directed.  The Veteran was neat and well-groomed in casual clothes.  His speech was very anxious and talkative and he was engaged and interacted easily with the examiner.  He denied hallucinations and delusions.  The examiner found the Veteran's judgement and insight adequate.  The Veteran had passive suicidal ideations with no plan or intent and he denied homicidal ideations.  

The examiner diagnosed the Veteran with generalized anxiety disorder, major depression, recurrent, moderate, and polysubstance abuse.  She assigned the Veteran a GAF of 55.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  Given the chronicity and progressiveness (and known overlap of symptoms) of the difficulties, it was not possible to separate the individual effects of each disorder.  The examiner indicated that the Veteran experienced occupational and social impairment with reduced reliability and productivity in his life.  The examiner agreed with the February 2011 VA examiner that the Veteran's functioning had been adversely impacted by his impairments and would likely continue throughout his lifetime.  The Veteran's impairments would likely increase in complexity and severity due to the demand and pressures associated with daily living, coupled with the chronic nature of his disability.  The examiner did not think improvement could be realistically expected in the future. 

In a June 2013 VA treatment record, the Veteran reported that he had no complaints at the time.  He reported that he was not as depressed as before.  He expressed that he felt hooked on feelings of low self-esteem, unworthiness, and guilt for not doing things he should be doing.  Since his wife had died, the Veteran had not had a good friend.  He was currently on probation and behind on his community service hours.  The Veteran denied mania or panic attacks.  He denied alcohol or drug use.  He denied suicidal or homicidal ideations, auditory or visual hallucinations, or delusions of persecution and of grandiosity.  The Veteran was well-groomed and causal and oriented to person, place, and time.  His thought processes, memory, insight, and judgment were intact.  His mood was normal and affect appropriate.  There was no impairment to his self-perception.  The Veteran was assigned a GAF score of 55.

In a September 2013 VA treatment record, the Veteran presented with complaints of increased anxiety and panic attacks when thinking about using current technology, such as a computer and cellphone.  The Veteran found it depressing that he only spoke to his brother, sister, and son.  He reported that he liked to go to the "CLC" and would talk to as many people as he could.  The Veteran denied alcohol and drug use.  He denied suicidal or homicidal ideations, auditory or visual hallucinations, and delusions of persecution and of grandiosity. 

In a February 2014 VA treatment record, the Veteran reported that he was doing well.  He reported that his mood was stable but that he had some anxiety.  The Veteran indicated that he was thinking of moving to California to live with his brother or otherwise just traveling around.  The Veteran was assigned a GAF score of 55.

Throughout October and November 2014, the Veteran was assigned GAF scores of 50.

In an August 2014 VA treatment record, the Veteran presented with complaints of sleep disturbances.  He reported he was unable to fall asleep or maintain sleep.  The Veteran denied anxiety, mania, panic attacks, or constant worries.  He denied suicidal or homicidal ideations or plans.  He also denied auditory or visual hallucinations, delusions of persecution and of grandiosity.  The Veteran was noted as well-groomed and casual.  He was alert and oriented to person, place, and time.  The Veteran was calm and cooperative, with normal mood and appropriate affect.  His thought processes, insight, and judgement were intact.  There was no impairment to self-perception.  The Veteran was diagnosed with generalized anxiety disorder; major depressive disorder, recurrent, mild; polysubstance abuse, in full sustained remission; cannabis dependence, in full sustained remission; and nicotine dependence.  He was assigned a GAF score of 55. 

In June 2015, the Veteran was hospitalized for a left subcapital femoral fracture.  The Veteran believed he had a panic attack due to a nightmare, which resulted in him falling when he tried to get out of bed.  

In another June 2015 VA treatment record, the Veteran was noted to be oriented to person, place, and time with cognition intact.  His motivation was self-initiated at a high level and his attention span was good.  The Veteran was noted to initiate and maintain conversation.  He expressed enjoyment in socializing with others, cookouts, and sports.  Staff identified leisure strengths included articulate, motivated, personable/outgoing, and many interests.  His identified leisure barriers were physical limitations, presence of pain, and some anxiety/depression.

In June and July 2015 depression screens, the Veteran scored zeros, indicating "not at all" when asked about having little interest or pleasure in doing things and feeling down, depressed, or hopeless.   

VA treatment records from July 2015 reveal that the Veteran was beginning to feel more optimistic in regard to his future.  He noted a slight decrease in depression symptoms and noted that his mood was good. 

In a November 2015 VA treatment record, the Veteran was noted to be alert and oriented to time, place, and person.  His appearance was clean and he was adequately dressed and groomed.  The Veteran's thought process was essentially logical and goal-directed.  His mood was noted as annoyed and worried, but not sad.  His affect was congruent with mood.  The Veteran's long term and short term memory appeared intact and his insight and judgement were good.

Period prior to May 13, 2013

Based on the evidence of record, for the period prior to May 13, 2013, the Board finds that a rating in excess of 50 percent is not warranted, as the criteria for a more severe rating has not been met during the appellate period. 

In arriving at the determination above the Board has considered GAF scores assigned, ranging from 55 to 60, which reflect predominantly moderate symptomatology throughout the appeal period prior to May 13, 2013.  As such, the scores do not support a disability picture associated with a 70 percent rating but instead are consistent with the disability picture associated with the 50 percent rating. 

With regard to the enumerated symptomatology under Diagnostic Code 9413, the preponderance of the evidence does not support the criteria for a 70 percent or greater disability rating.  The Veteran had expressed some suicidal ideation, but had never attempted suicide before and explicitly denied any intent or plan on numerous occasions.  There is no evidence of record that indicated that the Veteran engaged in obsessional rituals.  The Veteran's speech was not intermittently illogical, obscure, or irrelevant.  The Veteran was able to adequately communicate his thoughts.  While the Veteran had suffered from panic attacks and depression, there is no indication in the record that he was unable to function independently, appropriately and effectively.  There is no evidence of spatial disorientation.  The Veteran did not have neglect of personal appearance and hygiene.  While the February 2011 VA examiner noted that the Veteran not have the ability to maintain minimum personal hygiene because he only showered three times a week, all other evidence of record found the Veteran to be a mixture of clean, kempt, and adequately dressed and groomed.  The Veteran did not have an inability to establish and maintain effective relationships.  Significantly, after the loss of his significant other, the Veteran moved in with his son and daughter-in-law.  He reported having a close relationship with his two brothers and his son.  Accordingly, the Board concludes that the criteria for a 70 percent rating are not met.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's acquired psychiatric disorder symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  As noted, the Veteran's GAF scores indicate moderate impairment.  The February 2011 VA examination report indicated that the effects of the Veteran's acquired psychiatric disorder did not result in deficiencies in judgement, thinking, family relations, work, mood, or school. 

The Board has considered the lay statements from the Veteran regarding his symptoms such as panic and depression.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating for his acquired psychiatric disorder.  Although the Veteran's complaints include some symptoms contemplated by the higher 70 percent rating such as suicidal ideation, panic attacks, and depression, the frequency, duration, and severity of his symptoms are most consistent with the 50 percent rating, as described above.

Period following May 13, 2013

Based on the evidence of record, for the period beginning May 13, 2013, the Board finds that a disability rating in excess of 70 percent is not warranted, as the criteria for a more severe rating has not been met during the appellate period.  

In arriving at the determination above the Board has considered GAF scores assigned, ranging from 50 to 66, which reflect predominantly serious to moderate symptomatology throughout the appeal period.  The Board notes that the majority of the Veteran's GAF scores were 55, with the exception of two months when GAF scores were 50.  As such, the scores do not support a disability picture associated with a 100 percent rating but instead are consistent with the disability picture associated with the 70 percent rating.

With regard to the enumerated symptomatology under Diagnostic Code 9413, the preponderance of the evidence does not support the criteria for a 100 percent disability rating.  The evidence of record is inconsistent with gross impairment in thought processes or communication.  The Veteran's thought processes have been consistently described as intact; linear, logical, and goal-directed; or essentially logical and goal-directed.  He has been noted to initiate and maintain conversation and has been described as articulate and outgoing.

The evidence of record shows that the Veteran has consistently denied delusions and hallucinations.  There is no indication in the record that he has ever displayed grossly inappropriate behavior.  There is no evidence that the Veteran was a persistent danger of hurting self or others.  For the majority of the period on appeal, the Veteran has denied suicidal and homicidal ideations, but for one time when he demonstrated passive suicidal ideation with no plan or intent. 

There is no evidence that the Veteran suffered from an intermittent inability to perform activities of daily living.  The evidence shows he was consistently noted as neat and well-groomed.  There is no evidence of record demonstrating disorientation to time or place or loss of memory.  The Veteran was consistently noted as oriented to person, place, and time.  His memory has been noted as intact, with good recent and remote memory and fair immediate memory.

The medical evidence of record establishes that the Veteran suffers from occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood.  The level of symptomatology that leads to occupational and social impairment with deficiencies in many areas of life is reflected by a 70 percent disability evaluation.  A 100 percent disability evaluation, on the other hand, requires total occupational and social impairment.  While the record clearly reflects social and occupational impairment in this case, the Veteran has maintained relationships with his son, daughter-in-law, and brother.  The Veteran reported that he enjoyed socializing, cookouts, and watching sports.  He enjoyed going to the "CLC" to talk to as many people as he could.  This demonstrates that the Veteran does not suffer from total social impairment.

With regard to total occupational impairment, the Veteran states his acquired psychiatric disorder prevents him from obtaining regular employment.  As will be discussed further in the TDIU section below, the evidence does not demonstrate that the Veteran's acquired psychiatric disorder is productive of total occupational impairment.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more closely approximate the types of symptoms contemplated by a 100 percent rating and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114.

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's acquired psychiatric disorder symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  As noted, the Veteran's GAF scores indicate moderate to severe impairment.  Additionally, the May 2013 VA examination report indicates that the effects of the Veteran's acquired psychiatric disorder do not result in total occupational and social impairment.  

As such, the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent for an acquired psychiatric disorder prior to May 13, 2013 and a disability rating in excess of 70 percent thereafter.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  TDIU

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is employment that" is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Factual Background and Analysis 

The RO inferred a TDIU claim from the Veteran's April 2011 NOD and sent him a formal Application for Increased Compensation Based on Unemployability to complete and return.  The Veteran failed to complete the application and the RO denied entitlement in a January 2013 Statement of the Case (SOC).  In April 2013, the Veteran completed and returned the formal application for a TDIU and the RO denied entitlement in a November 2015 Supplemental Statement of the Case (SSOC).  The Veteran contends he is unemployable due to his service-connected acquired psychiatric disorder.  For the entire appeal period, the Veteran was unemployed. 

The Veteran is service-connected for an acquired psychiatric disorder, evaluated at 70 percent disabling.  This rating has met the threshold requirement of 38 C.F.R. 
§ 4.16(a) for the period under consideration in this appeal.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected acquired psychiatric disorder.  See 38 C.F.R. § 4.16(a).  

As an initial matter, the Board notes that in September 2015, the RO sent the Veteran another application for a TDIU based on the understanding that there had been a change in the Veteran's employment.  Although a June 2015 treatment record indicated that the Veteran was employed, the Board notes that this notation is unique and that the Veteran and his treatment records have consistently affirmed that he has been unemployed since 2003.  Therefore, the Board is of the opinion that the Veteran is not employed. 

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected acquired psychiatric disorder is of sufficient severity so as to preclude substantially gainful employment.  

The record indicates that the Veteran holds a bachelor's degree in marketing and management.  He worked in plumbing and construction before he received his degree.  See November 2012 VA treatment record.  Other previous jobs have included pharmacy owner, pipe welder, nightclub owner, and owner of many other businesses.  See June 2015 VA treatment records.

In his February 2011 VA examination, the Veteran indicated that he had retired in 2003 due to medical/physical problems; specifically, from injuries resulting from falling down a flight of steps.

The Veteran submitted an Application for Increased Compensation Based on Unemployability in April 2013.  He reported that he had last worked in 2003 in business management in the health sciences center of a university.  The Veteran reported that frustration at work led to increased anxiety and depression.  This resulted in a lack of concentration which led to a slip and fall on a stairway.  The Veteran tore his right shoulder and injured his back and neck.  The Veteran contends that at this time he became too disabled to work.  

In an April 2013 statement, the Veteran stated that his service-connected anxiety disorder prevented him from focusing and caused depression.  See April 2013 VA Form 9.  He reported that when he was in a depressed state, he was unable to function at all.  This prevented him from obtaining gainful employment.  

At the time of the May 2013 VA examination, the examiner indicated that the Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  However, the examiner did not find that the Veteran demonstrated total occupational and social impairment or occupational and social impairment with deficiencies in judgement, thinking, family relations, work, mood, or school.  The examiner indicated that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected acquired psychiatric disorder is not sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment.

The Veteran asserts that interrupted concentration and an inability to function when depressed render him unemployable.  However, there is no evidence of record that demonstrates that the Veteran suffers from concentration problems.  Treatment records consistently show that the Veteran has fair to good memory and liner, logical, and goal-oriented thought processes.  A June 2015 treatment record noted that the Veteran had a good attention span.  The Veteran alternatively asserts that he became too disabled to work after suffering injuries from the slip and fall, which was a result of his impaired concentration.  The Board notes that the Veteran's right shoulder, back, and neck injuries are not service-connected, and therefore these physical disabilities cannot be the grounds upon which TDIU is granted.

While the evidence of record indicates that the Veteran suffers from depression and anxiety, there is no evidence that shows that the Veteran is unable to function when depressed.  Treatment records described the Veteran with self-initiated motivation at a high level.  He was noted to personable/outgoing, articulate, and motivated with many interests.  Some anxiety and depression, physical limitations, and the presence of pain were noted to be barriers to leisure activities. 

In this case, the evidence of record which indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his acquired psychiatric disability is limited to the Veteran's own allegations.  While the Board acknowledges the Veteran's contentions that he is unable to work, the most probative medical evidence of record does not support these contentions.  There are no opinions or conclusions of record that indicate that Veteran's acquired psychiatric disorder impairs him functionally to the point of not being able to obtain some form of substantially gainful employment.

Based on the foregoing, the Board concludes that there is no evidence suggesting that the Veteran would be mentally or physically incapable of performing work due to his service connected disability.  Accordingly, is claim for entitlement to TDIU is denied.


ORDER

Entitlement to a disability rating for anxiety disorder, NOS, depressive disorder, polysubstance abuse, and substance-induced mood disorder, in excess of 50 percent prior to May 13, 2013, and a rating in excess of 70 percent thereafter is denied.

Entitlement to a total disability evaluation based on individual unemployability is denied.





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


 

